DETAILED ACTION
Status of the Claims
Claims 1-24 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites that “wherein c is 0” and “B1, B2 and B3 may be bound by the one or more C”, however, since c is 0 (and c is the number of C groups), there can be no C’s, thus the metes and bounds of the claim are unascertainable.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be 

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Lipovsek et al., Gregory et al., and Rebello 2013 et al.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lipovsek et al. (Journal of Immunological Methods, 2004, 290:51–67, cited in IDS of 12/07/2018), in view of Gregory et al. (U.S. PGPub 2010/0317547 A1, cited in IDS of 12/07/2018), further in view of Rebello et al. (Methods, 2013, 60:46-54, cited in IDS of 12/07/2018).  
Regarding claims 1(in part) and 12(in part), Lipovsek teaches a method for producing a ribosome display complex (e.g. as per the Title and Abstract), 5comprising: 
obtaining a ribosome complex comprising an unmodified polypeptide chain, an mRNA molecule and a ribosome by initiating translation of the mRNA molecule in a cell-free peptide synthesis system comprising the ribosome (e.g. translated from an mRNA molecule without a stop codon, as per Fig. 1-2 and the 2.1. Description of the Method section on pp. 52-56, using an in vitro transcription and in vitro translation system as per Fig. 1 and the 2.2. Application to peptides section on p. 55-56 and or the 2.3. Application to antibodies section on pp. 56-58); 10and 
wherein the mRNA molecule comprises a base sequence encoding an amino acid sequence of the polypeptide chain (e.g. as per Fig. 1-2).
claim 9, Lipovsek teaches that the unmodified polypeptide chain has 100-5000 amino acid residues (e.g. as per the 2.3. Application to antibodies section on pp. 56-58).
Regarding claims 10-11 and 22-23, Liposvek teaches the above, wherein the unmodified 25polypeptide comprises a random sequence having 1 to 30 amino acid residues within a region ranging from the 2nd position from the N-terminal to the 30th position from the C-terminal (e.g. as per Fig. 1-3, the 2.2. Application to peptides section on p. 55-56, and/or the 2.3. Application to antibodies section on pp. 56-58).
Regarding claims 12 and 24, Lipovsek teaches that the ribosome is originated from E. coli (e.g. as per the 2.3. Application to antibodies section on pp. 56-58).
However, it is noted that Lipovsek is silent on the limitation of modifying the unmodified polypeptide chain by reacting a side chain reactive functional group in the unmodified polypeptide chain with a modifying reagent to produce the ribosome display complex comprising a modified polypeptide chain, the mRNA molecule and the ribosome, 15wherein the unmodified polypeptide chain comprises at least one reactive amino acid residue selected from the group consisting of a cysteine residue, a lysine residue, a histidine residue and a tryptophan residue, wherein the at least one reactive amino acid residue 20comprises the side chain reactive functional group, as set forth in claims 1 and 12.
Gregory teaches a method of further diversifying an in vitro selection library, such as a ribosome display library (e.g. as per para 0012, 0197, 0201, 0261, 0285 and 0324) further modifying the unmodified polypeptide chain by reacting a side chain reactive functional group in the unmodified polypeptide chain with a modifying reagent to 
Regarding claims 2-8 and 14-20, Lipovsek teaches the use of several connector molecules, including TBMB (e.g. as per para 0086-0108).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to further diversify ribosome display libraries of Liposvek and Gregory, using the chemical modification connectors as per Gregory.  One of ordinary skill in the art would have been motivated to do so since it was seen by Gregory as “advantageously allow[ing] for the combination of genetically encoded diversity … with chemical modification and conformational constraint” (e.g. as per para 0012-0013 of Gregory), also noting that Rebello teaches the advantages of using “monovalent display, omitting avidity effects and allowing better discrimination of high affinity binders”, wherein ribosomal display was well known to be monovalent.  
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639